Citation Nr: 1529123	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, a hearing was held before a Decision Review Officer (DRO).  In May 2015, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.


FINDING OF FACT

The Veteran's preexisting left knee disability increased in severity during service beyond any natural progression.


CONCLUSION OF LAW

Service connection for a left knee disability is warranted.  38 U.S.C.A. §§  1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the grant of service connection for a left knee disability below, further discussion of the impact of the VCAA in this case or of the sufficiency in the notice provided at the videoconference hearing is not necessary.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran concedes that he injured his knee playing football prior to service, but contends that this preexisting left knee injury was aggravated beyond normal progression during his military service.

The Veteran's service treatment records show that on service entrance a 1963 (preservice) removal of left medial meniscus was noted.  He was found fit for, and accepted into, service.  In February 1967 he was seen for complaints of swelling, pain, and buckling of the knees; the assessment was synovitis.  In March 1967, pain and tenderness in the knees were noted.  In July 1967, the Veteran was again seen for pain, and for buckling, of the left knee; it was noted that he was unable to complete Officer Candidate School (OCS), and discharge for being physically not qualified was suggested.  Another July 1967 record notes recurrent left knee problems.  A report of an August 1967 Medical Board notes that during OCS, the Veteran made repeated visits to sick call due to left knee buckling, and it was determined that he was unfit for duty.  The diagnosis was postoperative changes/chronic synovitis.  In September 1967, he was discharged due to physical disability.

On October 2010 VA examination, left knee degenerative joint disease was diagnosed.  The examiner noted that the Veteran had a meniscectomy in 1964 (prior to service).  He indicated that a total medial meniscectomy would significantly increase the Veteran's risk of developing arthritis.  However, he stated that without any objective evidence of damage to the cartilage while in service, he could not determine that the Veteran's current arthritis was due to or accelerated by service without resorting to mere speculation.  The examiner did note that the Veteran's service treatment records show multiple episodes of knee swelling, buckling, and pain, but that such symptoms are not objective.

October 2011 left knee imaging revealed severe left knee medial compartment osteoarthrosis.

At the January 2012 hearing, the Veteran testified that when he was accepted by the Marine Corps, his knee was "100 percent."  He claimed that the knee was aggravated by service, and noted that he had to be discharged from service due to the status of the knee.  He indicated that between 1967 and 2011 he self-treated the knee, that following service he had a management desk job, and that he has not played football since 1964 (i.e., prior to service).

At the May 2015 videoconference hearing, the Veteran testified that he injured his knee prior to service, but that the knee was found to be acceptable for entry in OCS.  He related that after approximately 5-6 weeks of Boot Camp, he began having problems with the knee and had to go to sick bay.  He noted that he received an honorable discharge from service because due to his knee he could not complete OCS.  He indicated that he continued to have knee problems following service until he underwent a knee replacement in 2013.  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.              38 C.F.R. §§ 3.304, 3.306.

It is not in dispute that a left knee disability preexisted the Veteran's service; a preservice meniscectomy was noted on service entrance.  Accordingly, the analysis progresses to determining whether the left pre-existing left knee disability was aggravated during service to a degree beyond the natural progression.  The record shows that despite the preservice injury and surgery the Veteran was found fit for service (and for the more rigorous training of OCS).  After a period of training left knee symptoms became manifest, and remained so to an extent precluding completion of OCS, and warranting a discharge for unfitness due to knee disability.  On their face, these facts suggest worsening of the disability   Moreover, the Veteran has testified on two occasions that his knee was asymptomatic upon entry into service, but that after participating in strenuous physical activities during Boot Camp, he began having knee problems which ultimately led to his discharge from service.  He also testified that his knee symptoms have continued postservice, progressing to the need for a total knee replacement.  The Board finds no reason to question the Veteran's accounts, which are supported by the evidence of record.  The record does not show, or suggest, that the increase in symptoms and impairment of the left knee disability during service constituted the natural progression of the disability (and that the rigorous activities of boot camp were not a substantial factor in the progression of left knee pathology during service).

There is no probative evidence that directly contradicts the Veteran's allegation that his left knee was aggravated in service.  The opinion provided on October 2010 VA examination is essentially a non-opinion in that the examiner was unable to offer an opinion regarding whether the left knee disability was aggravated by service without resorting to speculation.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (when an examination is unable to come to an opinion, such evidence is neither positive nor negative support for service connection, and is therefore not pertinent evidence).  The examiner acknowledged that there were reports of quite significant symptoms in service, but stated that (in essence) that these were not objective findings.  The Board observes that when reports of symptoms are elicited in a clinical setting, and the provider does not indicate that did indicate that they are inconsistent with the clinical picture presented (or otherwise determine the reports not credible), the clinical notation becomes the equivalent of an objective finding.   It is not in dispute that on entry in service the Veteran's left knee was determined to be fit for service (without any accommodations for disability needed), and on separation (after a number of weeks of rigorous training) was deemed disabling to an extent precluding OCS and warranting separation for unfitness.  

Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that his pre-existing left knee disability progressed in service from the point of being asymptomatic on entry to being symptomatic (and rendering him unfit for service) on separation.  Accordingly, service connection for a left knee disability on the basis that it was aggravated in service is warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

ORDER

Service connection for a left knee disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


